Citation Nr: 1822833	
Decision Date: 04/17/18    Archive Date: 04/25/18

DOCKET NO.  14-40 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for tinnitus.  

2.  Entitlement to service connection for a low back disorder.  

3.  Entitlement to service connection for a respiratory disorder (to include sinusitis, bronchitis, and allergic rhinitis), to include due to exposure to asbestos.  

4.  Entitlement to service connection for a left knee disorder.  

5.  Entitlement to service connection for a right knee disorder.  

6.  Entitlement to service connection for lumbar radiculopathy of the bilateral lower extremities.  


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

J.A. Gelber, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1980 to December 1986.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2013 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran filed claims of service connection for the bilateral legs and knees.  The November 2013 rating decision denied service connection for bursitis and tendinitis with arthritis of the right knee and a leg condition.  The record contains diagnoses of arthritis of the bilateral knees and lumbar radiculopathy of the bilateral legs.  In order to ensure that the Veteran's claims are properly addressed, the issues have been recharacterized as claims for the left knee, right knee, and lumbar radiculopathy of the lower extremities.  See Clemons v. Shinseki, 23 Vet. App. 1, 
4-5 (2009) (finding that what constitutes a claim is not limited by a lay veteran's assertion of his condition in the application, but must be construed based on the reasonable expectations of the non-expert claimant and the evidence developed in processing the claim).

In January 2018, the Veteran, in Jackson, Mississippi, testified before the undersigned at a videoconference hearing.  A transcript of that hearing has been associated with the virtual file and reviewed. 

In November 2012, the Veteran appointed the Mississippi State Veteran Affairs Board as her representative.  In November 2014, the Mississippi State Veteran Affairs Board advised that it was no longer representing the Veteran and revoked its power of attorney (POA).  In the January 2018 hearing, the Veteran affirmed that she wanted to continue without representation and the undersigned advised the Veteran of her right to obtain representation.  VA has not received a new appointment of representation.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that she was exposed to acoustic trauma in service while riding on an M1 Bradley tank while in California.  She testified that ear plugs were used while riding on the tank.  She further testified that she has experienced ringing in the ears since service and that did not have post-service noise exposure.  An October 2013 VA examination reflects the Veteran's report of working for FedEx and as airport security post-service.  The examiner opined that tinnitus is not related to service, noting that tinnitus is known to be a symptom associated with hearing loss (which the Veteran does not have), and that post-service noise exposure cannot be ruled out as a factor.  The Board finds the opinion and rationale to be inadequate, as they do not address whether the Veteran's tinnitus had its onset in or is otherwise related to her period of service, to include her contention of noise exposure from the M1 Bradley tank.  

The Veteran contends that her current back disorder is due to carrying a heavy backpack while in service and that she has experienced low back pain since discharge.  In October 2013, a VA examiner opined that it is more likely that the Veteran's degenerative changes are secondary to multiple other causes including mechanics, repetitive trauma, genetics, and patient physiology and other life events rather than her time spent in service, but did not state what those other events are, or address whether her period of active service involved mechanics and repetitive trauma which could lead to her current back disorder.  In light of the examiner's failure to address this point, the Board finds another opinion is warranted.

The Veteran contends that she has a respiratory disorder with breathing problems due to in-service asbestos exposure.  VA records indicate a diagnosis of bronchitis.  The Veteran's military occupational specialty (MOS) was a metalworker.  Accordingly, the Board finds that the Veteran had minimal asbestos exposure during her service.  See VBA Adjudication Manual, M21-1, Part IV.ii.1.I.3.d (listing probability of asbestos exposure by Navy military occupational specialty (MOS) and indicating it applies to other branches of service and listing metalsmith as minimal).  In light of such in-service exposure, the Board finds that a medical opinion is to be obtained as to whether a current respiratory disorder is due to exposure to asbestos in service.  See McLendon v. Nicholson, 20 Vet. App. 79, 
83 (2006) (stating that "[t]his is a low threshold" for meeting the requirement to trigger VA's duty to assist to provide an examination).

The record contains a diagnosis of arthritis of the bilateral knees.  The Veteran contends that her bilateral knee disorders are due to crawling while in service and that she has had knee pain since discharge.  In October 2013, a VA examiner noted that the Veteran does not have any left knee complaints, and opined that the current right knee disorder is not related to treatment for bursitis and tendinitis of the right knee in service.  The service treatment records reflect treatment for and diagnoses of tendinitis and bursitis of the left knee (not the right knee).  Accordingly, the Board finds the October 2013 VA examination to be inadequate.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

The record demonstrates a diagnosis of lumbar radiculopathy of the bilateral lower extremities; however, the record does not contain an opinion as to the etiology of the Veteran's bilateral leg disorder.  The Board finds that a medical opinion as to whether the Veteran's bilateral leg disorder is related to service and/or her back disorder is need to adjudicate these matters.  

Accordingly, the case is REMANDED for the following actions:

1.  Request that a VA audiologist and/or ENT provide an opinion as to the etiology of tinnitus.  An in-person examination is not required unless deemed necessary by the clinician.  The clinician should review the virtual file, including a copy of this Remand.  The clinician should address the following:  

a.  Whether it is at least as likely as not (50 percent or greater probability) that tinnitus manifested during or is otherwise related to the Veteran's period of active service.  

b.  Whether it is at least as likely as not (50 percent or greater probability) that tinnitus manifested to a compensable degree within one year of December 27, 1986.

The clinician should consider and address the Veteran's report of experiencing ringing in the ears in service, and continuing since service.  

A comprehensive rationale for all opinions is to be provided.  All pertinent evidence, including both lay and medical, should be considered.  If an opinion cannot be given without resorting to speculation, the examiner should explain why and state whether the need to speculate is due to a deficiency in the state of general medical knowledge (no one could respond given medical science and the known facts), the record (additional facts are required), or the examiner (does not have the knowledge or training).  

If the inability to provide an opinion without resorting to speculation is due to a deficiency in the record (additional facts are required), the AOJ should develop the claim to the extent it is necessary to cure any such deficiency.  If the inability to provide an opinion is due to the examiner's lack of requisite knowledge or training, then the AOJ should obtain an opinion from a medical professional who has the knowledge and training needed to render such an opinion.

2.  Request that an appropriate VA clinician provide an opinion as to the etiology of the Veteran's low back disorder.  An in-person examination is not required unless deemed necessary by the clinician.  The clinician should review the virtual file, including a copy of this Remand.  The clinician should address the following:  

a.  Whether it is at least as likely as not (50 percent probability or more) that a current lumbar spine disorder (to include arthritis, spondylolisthesis, and degenerative disc disease) manifested during or is otherwise related to the Veteran's period of active service, to include due to carrying a heavy backpack.  

b.  Whether it is at least as likely as not (50 percent probability or more) that arthritis of the lumbar spine manifested to a compensable degree within one year of December 27, 1986.  

The clinician should consider and address the Veteran's report of experiencing back pain in service, and continuing since service.  

A comprehensive rationale for all opinions is to be provided.  All pertinent evidence, including both lay and medical, should be considered.  If an opinion cannot be given without resorting to speculation, the examiner should explain why and state whether the need to speculate is due to a deficiency in the state of general medical knowledge (no one could respond given medical science and the known facts), the record (additional facts are required), or the examiner (does not have the knowledge or training).  

If the inability to provide an opinion without resorting to speculation is due to a deficiency in the record (additional facts are required), the AOJ should develop the claim to the extent it is necessary to cure any such deficiency.  
If the inability to provide an opinion is due to the examiner's lack of requisite knowledge or training, then the AOJ should obtain an opinion from a medical professional who has the knowledge and training needed to render such an opinion.  

3.  Request that an appropriate VA clinician provide an opinion as to the etiology of any current respiratory disorders, to include sinusitis, rhinitis, and bronchitis.  An in-person examination is not required unless deemed necessary by the clinician.  The clinician should review the virtual file, including a copy of this Remand.  The clinician should address the following:  

a.  Identify all respiratory disorders that are currently present (or present at any time during the period of September 20, 2013, to present).  

If the examiner disagrees with a diagnosis already established in the medical records, he/she should so state and explain why.

b.  Whether it is at least as likely as not (50 percent probability or more) that a current respiratory disorder manifested during or is otherwise related to the Veteran's period of active service, to include due to exposure to asbestos.  

As explained in the body of this Remand, the Board has conceded minimal exposure to asbestos due to the Veteran's MOS as a metalworker.  

The clinician should consider and address the Veteran's report of experiencing breathing problems in service and intermittently since service, to include three or four episodes of bronchitis since service.  

A comprehensive rationale for all opinions is to be provided.  All pertinent evidence, including both lay and medical, should be considered.  If an opinion cannot be given without resorting to speculation, the examiner should explain why and state whether the need to speculate is due to a deficiency in the state of general medical knowledge (no one could respond given medical science and the known facts), the record (additional facts are required), or the examiner (does not have the knowledge or training).  

If the inability to provide an opinion without resorting to speculation is due to a deficiency in the record (additional facts are required), the AOJ should develop the claim to the extent it is necessary to cure any such deficiency.  
If the inability to provide an opinion is due to the examiner's lack of requisite knowledge or training, then the AOJ should obtain an opinion from a medical professional who has the knowledge and training needed to render such an opinion.  

4.  Request that an appropriate VA examiner provide an opinion as to the etiology of the Veteran's bilateral knee disorders.  An in-person examination is not required unless deemed necessary by the clinician.  The clinician should review the virtual file, including a copy of this Remand.  The clinician should address the following:  

a.  Whether it is at least as likely as not (50 percent probability or more) that a current left knee disorder  manifested during or is otherwise related to the Veteran's period of active service, to include due to crawling.  The clinician should consider and discuss in-service complaints, treatment, and diagnoses related to the left knee, to include bursitis and tendinitis.  

b.  Whether it is at least as likely as not (50 percent probability or more) that a current right knee disorder  manifested during or is otherwise related to the Veteran's period of active service, to include due to crawling.

c.  Whether it is at least as likely as not (50 percent probability or more) that arthritis of the left knee manifested to a compensable degree within one year of December 27, 1986.  

d.  Whether it is at least as likely as not (50 percent probability or more) that arthritis of the right knee manifested to a compensable degree within one year of December 27, 1986.

The clinician should consider and address the Veteran's report of experiencing knee pain in service, and continuing since service.  

A comprehensive rationale for all opinions is to be provided.  All pertinent evidence, including both lay and medical, should be considered.  If an opinion cannot be given without resorting to speculation, the examiner should explain why and state whether the need to speculate is due to a deficiency in the state of general medical knowledge (no one could respond given medical science and the known facts), the record (additional facts are required), or the examiner (does not have the knowledge or training).  

If the inability to provide an opinion without resorting to speculation is due to a deficiency in the record (additional facts are required), the AOJ should develop the claim to the extent it is necessary to cure any such deficiency.  
If the inability to provide an opinion is due to the examiner's lack of requisite knowledge or training, then the AOJ should obtain an opinion from a medical professional who has the knowledge and training needed to render such an opinion.  

5.  Request that an appropriate VA examiner provide an opinion as to the etiology of the Veteran's bilateral leg disorder.  An in-person examination is not required unless deemed necessary by the clinician.  The clinician should review the virtual file, including a copy of this Remand.  The clinician should address the following:  

a.  Whether it is at least as likely as not (50 percent probability or more) that a current bilateral leg disorder (to include lumbar radiculopathy) manifested during or is otherwise related to the Veteran's period of active service.  

b.  Whether it is at least as likely as not (50 percent probability or more) that a current bilateral leg disorder (to include lumbar radiculopathy) was caused by the Veteran's low back disorder.  

c.  Whether it is at least as likely as not (50 percent probability or more) that a current bilateral leg disorder (to include lumbar radiculopathy) has been aggravated (i.e., worsened beyond the normal progression of that disease) by the Veteran's low back disorder.  

The term "aggravated" refers to a worsening of the underlying condition beyond the natural progression of the disease, as opposed to temporary or intermittent flare-ups or symptoms that resolve with return to the baseline level of disability.  

If aggravation is found, please state, to the extent possible, the baseline level of disability prior to aggravation.  

A comprehensive rationale for all opinions is to be provided.  All pertinent evidence, including both lay and medical, should be considered.  If an opinion cannot be given without resorting to speculation, the examiner should explain why and state whether the need to speculate is due to a deficiency in the state of general medical knowledge (no one could respond given medical science and the known facts), the record (additional facts are required), or the examiner (does not have the knowledge or training).  

If the inability to provide an opinion without resorting to speculation is due to a deficiency in the record (additional facts are required), the AOJ should develop the claim to the extent it is necessary to cure any such deficiency.  
If the inability to provide an opinion is due to the examiner's lack of requisite knowledge or training, then the AOJ should obtain an opinion from a medical professional who has the knowledge and training needed to render such an opinion.  

6.  Thereafter, if any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2017).


